 



AGREEMENT
     This Agreement (this “Agreement”) is entered into by and between Affiliated
Computer Services, Inc. (the “Company”) and Jeffrey A. Rich (“Executive”) as of
September 30, 2005.
     Executive has voluntarily decided to resign from his position as a director
and as the Chief Executive Officer of the Company and to assist the Company in
the orderly transition of his duties to his successor.
     In recognition of Executive’s long and successful service to the Company
and its stockholders, and the Company’s accomplishments under his leadership
during his tenure, the Company has determined to provide Executive with the
benefits specified in this Agreement.
     This Agreement will govern the Company’s and Executive’s relationship and
arrangements with respect to such matters.
     In consideration of the foregoing and the mutual promises contained in this
Agreement, the Company and Executive agree as follows:

  1.   Status. Executive will remain an employee of the Company through June 30,
2006. Executive agrees that he resigned as a director and the Chief Executive
Officer of the Company and as a director, officer and employee of any of its
subsidiaries or affiliates as of September 29, 2005. Following June 30, 2006,
Executive will no longer be employed by the Company and will have no further
responsibility or obligation to the Company except as specifically imposed by
the terms of this Agreement or pursuant to the terms of any benefit plan of the
Company under which Executive is covered on or after September 29, 2005. During
the period commencing on September 29, 2005 and ending on June 30, 2006,
Executive shall assist the Company in connection with the orderly transition of
his duties to his successor and on such other matters related to his prior
activities at the Company as may be reasonably requested from time to time by
the Board of Directors or senior management team of the Company. Subject to his
obligations under this Agreement, Executive’s status as an employee of the
Company shall not require him to devote any specific minimum amount of time to
the Company, impose any duties toward the Company other than as specifically
stated herein, or preclude him from engaging in other opportunities for his own
benefit, including establishing an investment business as provided in
Paragraph 2(G).     2.   Compensation and Benefits.

  (A)   Salary. Executive shall remain on the Company’s payroll and shall
continue to receive compensation at his current base salary at the rate of
$68,333.33 per month for the period commencing on September 29, 2005 and ending
on June 30, 2006, at which time such salary continuation shall cease. Such
compensation shall be payable in the amounts, at the times and in the manner
otherwise applicable to Executive immediately prior to September 29, 2005. The
Company shall withhold from such payments all applicable payroll taxes and other
authorized or legally required deductions.

1



--------------------------------------------------------------------------------



 



  (B)   Cash Payment. Upon the expiration of the seven day revocation period
described in Paragraph 14, or if such date is not a business day, then on the
next succeeding business day, the Company shall pay to Executive, in cash,
$4,100,000. Such payment, less applicable income and payroll taxes, shall be
made by wire transfer to an account designated by Executive.     (C)   Bonus.
Executive shall not be eligible to participate in the Company’s Fiscal Year 2006
Management Bonus Plan or any other similar plan maintained by the Company or any
of its subsidiaries or affiliates.     (D)   Benefits. Executive will continue
to receive Company benefits as currently available through September 29, 2005,
at which time Executive’s coverage under and participation in the Company’s
benefit plans and arrangements shall cease, except to the extent otherwise
provided herein, or as required by the terms of any benefit plan or applicable
law, and provided, that Executive shall be entitled to receive all benefits and
payments accrued under such benefit plans and arrangements through September 29,
2005, in accordance with such plans and arrangements. Executive will not accrue
additional sick leave or vacation benefits with respect to any period of
employment after September 29, 2005. Executive will continue to be subject to
all Company policies relating to benefits currently in effect and as they may
change from time to time. Where continued participation in benefit plans and
arrangements is provided for herein, Executive shall be treated as a full-time
employee under such benefit plans and arrangements through June 30, 2006.

  •   Beginning September 29, 2005 and continuing through June 30, 2006,
Executive, and his eligible spouse and children as of September 29, 2005, shall
be eligible to receive, as a participant in the Affiliated Computer Services,
Inc. Executive Benefit Plan (the “Executive Plan”), medical, dental and vision
benefits only. Executive shall not be eligible for any other types of benefits
otherwise available under the Executive Plan (such as estate planning services,
tax planning services and executive physicals). Medical, dental and vision
benefits provided to Executive and his eligible spouse and children under the
Executive Plan will be provided in accordance with, and subject to, the terms
and conditions of the Executive Plan.     •   Except as specifically provided
herein, after September 29, 2005, the Company will provide no other type of
benefits to Executive or his eligible spouse or children, regardless of whether
such benefits have previously been offered to Executive or such spouse or
children.     •   The Company will continue to pay the premiums on two
individual disability policies covering Executive, one of which is underwritten
by Northwestern Mutual Life and the other of which is underwritten by Lloyds of
London (the “Disability Policies”), until the expiration of the current terms of
such policies in January 2006 and March 2006, respectively;

2



--------------------------------------------------------------------------------



 



      provided that such premiums, in the aggregate, do not exceed $10,000.
Thereafter, the Company, at the election of Executive and at his expense, will
assist Executive in the continuation, conversion or renewal of such policies (to
the extent continuation is permitted by the underwriter of such policies).     •
  As of June 30, 2006, Executive and Executive’s eligible spouse and children
shall be entitled to elect continuation coverage under the Company’s benefit
plans providing coverage to Executive as of such date, to the extent required by
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). Any such continuation coverage shall be provided to Executive and his
eligible spouse and children upon timely enrollment therefor. Notwithstanding
the foregoing, Executive shall be deemed to have elected COBRA coverage under
the Executive Plan, effective as of July 1, 2006. Further information regarding
COBRA continuation rights may be found in applicable summary plan descriptions
or plan documents which are available from the Company.     •   From and after
September 29, 2005, the Company shall pay, on Executive’s behalf, the applicable
premiums for such medical, dental, and vision benefits as are provided to
Executive and his eligible spouse and children under this Agreement pursuant to
the Executive Plan or COBRA, as the case may be. The Company will make such
premium payments only for so long as Executive remains eligible for such
benefits, except that the Company will make such premium payments for
Executive’s coverage under the Executive Plan or, if applicable, COBRA in
respect of the continuation of coverage under the Executive Plan only until
September 30, 2007, and under the Disability Policies only until the expiration
of their respective current policy terms as set forth above. To the extent
required under applicable tax law, the full value of such premium payments will
be treated as taxable income to Executive, Executive may realize ordinary
taxable income equal to the aggregate amount of such premiums paid by the
Company, and the Company may report the value of such premiums as income to
Executive to both Executive and the Internal Revenue Service (the “IRS”).
Additionally, the Company may be required to pay employment taxes on the amount
of income Executive realizes, and also to pay to the IRS an amount representing
federal income tax withholding. If Executive lives in a state that has a state
income tax, the Company may also be required to pay an amount to the applicable
state taxing authority as withholding. Executive shall reimburse the Company for
his share of employment taxes paid by the Company on his behalf, as well as any
amount paid to the IRS or any state taxing authority as income tax withholding.
    •   Executive shall be entitled to continue his participation in the
Company’s Savings Plan (401(k)) through June 30, 2006, in accordance with its
terms.

3



--------------------------------------------------------------------------------



 



  •   The Company will reimburse Executive for any credit card balances,
including overpayments, incurred by him on Company issued credit cards in
accordance with Company policies.

  (E)   Club Memberships. The Company represents that it has no interest in, and
if requested by Executive will quit claim to Executive any interest it might
otherwise have in, the membership in Executive’s name at Dallas National Country
Club, and if required by club procedures will execute such documents as may be
necessary to establish such absolute ownership in Executive and comply with any
other applicable club procedures in connection therewith as soon as practicable.
Executive agrees that all expenses of such membership shall become the sole
responsibility of Executive beginning September 30, 2005. As soon as
practicable, Executive shall take all such actions as may be necessary or
required by the Company and the club in order to transfer the membership at the
Robert Trent Jones Golf Club in Gainesville, Virginia currently maintained in
Executive’s name to such person as the Company may designate.     (F)  
Administrative Support. Beginning September 30, 2005 and continuing until
September 30, 2006, the Company shall furnish to Executive at the Company’s
expense the services of (i) Carol Anderson or another secretary acceptable to
Executive to work for Executive from Executive’s home office in Dallas, Texas,
and (ii) John Zell or another executive assistant acceptable to Executive,
provided, however, that Executive agrees to periodically reimburse the Company
for one-half of the salary of such executive assistant. The salaries and
benefits of such persons shall be as in effect on the date hereof and shall not
be increased without the Company’s written consent. Any such increase shall only
be made in accordance with the Company’s policies (i.e., salary increases shall
not exceed 3% per annum). Such persons may be paid discretionary bonuses under
the Company’s discretionary bonus plan only in accordance with Company policy
regarding such plan, and at the discretion of the Company. Executive shall be
responsible for personal income taxes imposed on him, if any, under applicable
tax law in connection with the foregoing arrangements.     (G)   Retention of
Executive for M&A Advisory Services. If Executive establishes an investment
business (the “Business”) by January 1, 2007, upon the formation thereof the
Company shall retain the Business for a two year period for consideration
consisting of an annual retainer of $250,000, plus a reasonable and customary
success fee for identified and completed transactions or investments as is
negotiated between the Company and Executive on a case by case basis.     (H)  
Phone/Computer. Through June 30, 2006, Executive shall be entitled to continue
his use of his Company provided cell phone and blackberry device, including
Company provided service thereunder, at the expense of the Company and in
accordance with applicable Company guidelines for such items, and to retain as
his personal property such phone and blackberry device thereafter.

4



--------------------------------------------------------------------------------



 



      Company provision of service under such phone and device shall terminate
on July 1, 2006. In addition, Executive shall be entitled to retain as his
personal property the two personal computers supplied to him by the Company,
subject to the right of the Company to remove any information embedded on such
computer that constitutes confidential or proprietary Company information (as
hereinafter defined).

  3.   Existing Stock Options. Executive’s rights with respect to options
granted to Executive under the Company’s stock option plans shall be as follows:

  (A)   In order to provide for an orderly transition of Executive’s option
position with the Company and to avoid the possible market disruptions
associated with Executive’s exercise of such options and corresponding sale of
the acquired option shares in the open market, upon the expiration of the seven
day revocation period described in Paragraph 14, or if such date is not a
business day, then on the next succeeding business day, the Company will
purchase from Executive all of the following options to purchase Class A Common
Stock of the Company (the “Common Stock”), to the extent that they are vested as
of September 29, 2005, in exchange for an aggregate cash payment, less
applicable income and payroll taxes, equal to the amount determined by
subtracting the exercise price of each such vested option from the closing price
of the Common Stock on the New York Stock Exchange on September 29, 2005
($54.08). Such cash payment shall be made by wire transfer to an account
designated by Executive, whereupon all such vested options shall terminate and
be cancelled and all rights of Executive thereunder shall then cease. In
connection with the foregoing, Executive agrees from and after the date of this
Agreement not to exercise, transfer, sell, monetize or hedge such options. To
the extent that the following options are not vested as of September 29, 2005,
in accordance with the terms thereof they shall be forfeited and shall terminate
and be cancelled and all rights of Executive thereunder shall then cease as of
September 30, 2005.

  •   October 8, 1998 Option No. 352.

  •   500,000 shares originally covered     •   350,000 shares previously
exercised     •   150,000 shares remaining under option     •   Fully vested as
of September 29, 2005     •   Exercise price of $11.53125 per share

  •   July 11, 2000 Option No. 644.

  •   200,000 shares originally covered     •   200,000 shares remaining under
option

5



--------------------------------------------------------------------------------



 



  •   Fully vested as of September 29, 2005     •   Exercise price of $16.4375
per share

  •   July 23, 2002 Option No. 1304.

  •   400,000 shares originally covered     •   60% (i.e., 240,000 shares)
vested as of September 29, 2005     •   40% (i.e., 160,000 shares) unvested as
of September 29, 2005     •   Exercise price of $35.75 per share

  •   July 30, 2004 Option No. 1886.

  •   100,000 shares originally covered     •   20% (i.e., 20,000 shares) vested
as of September 29, 2005     •   80% (i.e., 80,000 shares) unvested as of
September 29, 2005     •   Exercise price of $51.90 per share

  (B)   Option No. 2324 granted to Executive on March 18, 2005 covering 400,000
shares of Common Stock shall be terminated and cancelled as of September 30,
2005.     (C)   All other options not described above have been exercised by
Executive and there are no other grants of options to Executive outstanding.

  4.   Confidentiality.

  (A)   The Company and Executive agree that the Company will disclose this
Agreement and the terms of this Agreement pursuant to press release and
appropriate filings with the Securities and Exchange Commission. Prior to the
execution of this Agreement, the Company has provided Executive with an
opportunity to review the proposed press release with respect to the subject
matter hereof and has taken Executive’s comments into account in connection with
the finalization of the release.     (B)   On or before June 30, 2006, or at
such other time as may be requested by the Company, Executive will return all of
the Company’s property in Executive’s possession including, but not limited to,
files, records, manuals, memoranda, documents, keys, access cards, any phone
cards, and all of the tangible and intangible property belonging to the Company
and relating to Executive’s employment with the Company. Executive will not
retain any copies or summaries, electronic or otherwise, of such property, other
than Executive’s

6



--------------------------------------------------------------------------------



 



      own contacts and rolodex lists and other similar information maintained by
or for Executive which has a personal aspect of it to Executive.     (C)  
Executive shall not disclose to any other person or entity any confidential or
proprietary information, as described in subparagraph (D) below and all
subsections thereunder, that Executive acquired as an employee, officer or
director of the Company or any of its affiliates or subsidiaries, or use such
information in any manner that is detrimental to the interest of the Releasees
(defined in Paragraph 11 below), except in response to compulsory legal process
by a court or governmental agency of competent jurisdiction that requires
disclosure of such information. Unless prohibited from doing so by law,
Executive will deliver or telefax a copy of such process to the General Counsel
of the Company within seven days after receipt of such process. Executive will
not disclose the requested information until the last day indicated in the legal
process or, if the Company timely and properly objects to or moves to quash the
disclosure and notifies Executive that it had so objected or moved, if such
objection protects Executive from such disclosure under applicable regulation or
law, only when and if such objections are overruled by the relevant Court or
other governmental authority.         Executive agrees that all information
described in subparagraph (D) is the exclusive property of the Company.
Executive agrees to leave all Company property with the Company and cease his
use of such property as of September 29, 2005, except to the extent required in
connection with his continuing duties as an employee of the Company through
June 30, 2006, and will not retain or use any such information, or retain any
copy of such information, in any form from and after September 29, 2005, except
in connection with such continuing duties. These obligations of confidentiality
survive execution of this Agreement and Executive’s termination of employment.  
  (D)   “Confidential” or proprietary information” as used in this Agreement
shall include, but not be limited to, the following, except to the extent that
such information has not been held confidential by the Company as a trade
secret, or can be determined from information that is publicly available, or is
already known to the recipient of Executive’s communication through receipt from
a third party source who Executive believed in good faith had an unrestricted
right to disclose that information when it did so:

  (1)   Any materials, notes, papers, documents, records, copies, e-mail, voice
mail, telephone conversations, knowledge or information that relate to the
business of the Company, including, but not limited to:

  (a)   Business or marketing strategies;

7



--------------------------------------------------------------------------------



 



  (b)   Products, future projects, prices, billing rates, research, marketing,
servicing, engineering, developments, innovations, designs, ideas, plans, trade
secrets or technical information;     (c)   All financial information and
sources of the business, including tax records, investments, financial
statements and accounting procedures;     (d)   Data figures, sales figures,
projections, estimates, market research and analysis, advertising and sales,
computing techniques, staffing, or direct or indirect cost data;     (e)   All
client or customer information, including client and customer lists, information
relating to the relationships between the Company and its clients and customers,
and information relating to existing and potential clients and customers;    
(f)   All subcontractor, supplier, vendor and consultant information (including,
without limitation their products, prices, costs, name, and financial, personal,
or business information) or agreements to which they are a party;     (g)  
Information pertaining to any lawsuits, potential or existing, with the
exception of information that has become public record;     (h)   Equipment,
modifications, software, source code, object code, hardware, program
documentation, user documentation, procedures, processes, production controls
and specifications;     (i)   Patent applications, inventions, improvements,
specifications, codes, developmental or experimental work, formulas, test data,
prototypes, models and copyrighted information; and     (j)   Any other
confidential, nonpublic or proprietary information, or trade secret of the
Company.

  (2)   Any materials, notes, papers, documents, records, copies, e-mail,
voicemail, telephone conversations, knowledge or information that relate to the
following activities of the Company’s past and present executive officers or
directors (and their respective family members):

  (a)   Personal matters, including familial relations, marital status, health
(physical and mental) or legal matters;     (b)   Financial matters, including
income, investments and expenditures; and

8



--------------------------------------------------------------------------------



 



  (c)   Personal history.

  (E)   Executive shall at all times maintain the confidentiality of all trade
secrets relating to the Company. All such documentation and information is the
exclusive property of the Company. Executive will not at any time hereafter use,
publish, disclose, disseminate, appropriate, communicate or make accessible any
such trade secrets to any third party for Executive’s own benefit or for the
benefit of another. Executive shall not disclose any trade secrets to any person
in any way that might injure or jeopardize the operations or reputation of the
Company or any of its officers, directors, shareholders or executives.     (F)  
Executive shall deliver to and pay over to the Company all monies or other
consideration, including advances, service fees, royalties or gifts that
Executive may receive, or which are distributed at Executive’s direction or with
Executive’s consent or acquiescence to any person or entity, for, on account of,
or in relation to the disclosure of confidential information in breach of this
Agreement. Executive may not seek to profit personally, directly or indirectly,
from the Company’s entrustment to Executive of such confidential information.

  5.   Intellectual Property Ownership. Executive agrees that all copyrightable
works, if any, created by Executive or under Executive’s direction up to and
including September 29, 2005, in connection with the Company’s business are
“works made for hire” and are and shall be the sole and complete property of the
Company and that any and all copyrights to such works shall belong to the
Company whether or not such creations were or are created outside normal
business hours, off Company property or with equipment or materials not
furnished by the Company. To the extent such works, if any, are not deemed to be
“works made for hire,” Executive hereby assigns all rights, including copyright,
in these works to the Company without further compensation. The Company agrees
that any of the foregoing items, if any, that are created by Executive during
the period September 29, 2005 through June 30, 2006 in connection with
Executive’s investment business shall not be within the provisions of this
Paragraph.     6.   Non-solicitation of Employees. As a material inducement to
the Company to enter into this Agreement, through September 29, 2008, Executive
shall not, and shall not permit any of his controlled affiliates to, either
directly or indirectly, (i) hire, (ii) initiate contact with respect to hiring
or solicit with respect to hiring, any present employee, director, manager or
officer of Company or any of its affiliates or subsidiaries (including any
person who acted in such capacity within the one year period prior to any such
contact or solicitation), or (iii) encourage any such employee, director,
manager or officer to accept employment with any third party or otherwise leave
the Company or any of its affiliates or subsidiaries, other than the
administrative support personnel mentioned in Paragraph 2(F). For purposes of
this Paragraph 6 and Paragraphs 7, 8 and 9, the term “controlled affiliates”
shall mean (i) any entity in which Executive beneficially owns or controls,
directly or indirectly, a

9



--------------------------------------------------------------------------------



 



      majority of the outstanding equity securities thereof, (ii) any entity in
which Executive, directly or indirectly, has the ability to appoint or control a
majority of the board of directors, board or managers or similar body thereof,
(iii) any entity in which Executive is either the chairman of the board, chief
executive officer or chief operating officer thereof, (iv) any entity which,
through contractual or managerial arrangements, Executive has the power or
ability, directly or indirectly, to control, direct or materially influence the
policies, decisions, strategies or management of such entity, (v) any entity
with which Executive, directly or indirectly, has formed a joint venture or
partnership in which either the ownership interests therein or the managerial
authority thereof, or both, are evenly distributed among Executive and the other
participants therein. Nothing in this Paragraph 6 shall restrict general public
employment solicitations and hirings as a result thereof that are not targeted
to the Company or its subsidiaries or affilates which are made by any entity in
which Executive or a controlled affiliate has made an investment or are made by
Pegasus (on whose board Executive sits) or JP Morgan (on whose advisory board
Executive sits).     7.   Non-solicitation of Customers. As a further material
inducement to the Company to enter into this Agreement, through September 29,
2007, Executive shall not, and shall not permit any of his controlled affiliates
to, either directly or indirectly, solicit or divert to any Competing Business
of the Company or its subsidiaries or affiliates, or retain on behalf of any
Competing Business of the Company or its subsidiaries or affiliates, any
individual or entity who is a customer of the Company or its subsidiaries or
affiliates on, or was a customer of the Company or it subsidiaries or affiliates
during the one year period prior to September 29, 2005, with regard to services
of the type actually provided on or prior to September 29, 2005, to any such
customer by the Company or its subsidiaries or affiliates or of the type that
the Company or its subsidiaries or affiliates has actually proposed, on or prior
to September 29, 2005, to provide to any such customer. Nothing contained in
this Paragraph shall prohibit any other business activities of any business now
or hereafter owned or affiliated with Executive.     8.   Non-compete. As a
further material inducement to the Company to enter into this Agreement, during
the period commencing September 29, 2005 and ending on September 29, 2007 (the
“Non-Competition Period”), Executive shall not, and shall not permit any of his
controlled affiliates to, directly or indirectly, through the ownership of
equity interests, stock, assets or otherwise or as an owner, partner, member,
officer, director, financier, employee, advisor or consultant, enter into
competition with the Company or its subsidiaries or affiliates through any of
the following companies: Accenture, Computer Sciences Corp., Convergys,
Electronic Data Systems Corporation, Hewitt, IBM, JP Morgan (only as to its
child and family services SDU line of business), Maximus, Perot Systems, Roper
Industries, Tier Technologies, Unisys Corp., Infosys, WiPro, Tata, Cognizant,
H-Cube, Mercer, Watson-Wyatt, Fidelity (only as to its human resources
outsourcing line of business), ADP, Covansys, Syntel or Patni, or any subsidiary
thereof (each a “Competing Business”). In addition, Executive, only as to
himself, shall not become an officer, director or employee of, or a consultant
or advisor to, any Competing Business or any

10



--------------------------------------------------------------------------------



 



      entity which competes with a business line maintained by the Company as of
September 29, 2005 (for the avoidance of doubt, this sentence is not intended to
restrict Executive’s actions with respect to any portfolio company investments
by him or his controlled affiliates which otherwise comply with the provisions
of this Agreement). Nothing contained in this Paragraph shall prohibit the
ownership of equity interests or other securities in a Competing Business by any
mutual fund in which Executive has an interest which is not a controlled
affiliate. For the avoidance of doubt, such prohibitions shall specifically
apply to the ownership by Executive or his controlled affiliates of any equity
interests in any Competing Business during the Non-Competition Period; provided,
however, that nothing herein shall restrict any investment company, private
equity fund or hedge fund of which Executive is a founder, principal, investor
or officer, or any related management company of which Executive is a founder,
principal, investor or officer, or any of their portfolio companies from
investing in or owning, directly or indirectly, up to 4.9% of single class of
securities of a Competing Business so long as such 4.9% ownership is not held as
part of an affiliated group that also owns similar securities such that the
aggregate ownership of such similar securities by such group exceeds 4.9%.

  9.   Certain Remedies. In the event of a breach by Executive or any of his
controlled affiliates of the terms of Paragraphs 6, 7 or 8, the Company shall be
entitled, if it shall so elect, to institute legal proceedings to obtain damages
for any such breach, or to enforce the specific performance of such terms by
Executive (or his applicable controlled affiliate) and to enjoin Executive (or
his applicable controlled affiliate) from any further violation and to exercise
such remedies cumulatively or in conjunction with all other rights and remedies
provided by applicable law. Executive acknowledges that the remedies at law for
any breach by Executive or his control affiliates of the provisions of
Paragraphs 6, 7 or 8 may be inadequate and that the Company shall be entitled to
injunctive relief against Executive (or his applicable control affiliate) in the
event of any breach without the necessity of posting any bond therefor.        
The necessity of protection against competition, solicitation or diversion by
Executive and his controlled affiliates and the nature and scope of such
protection has been carefully considered by the parties to this Agreement based
upon the consultation with and advice from their respective legal counsel. The
parties agree and acknowledge (i) that the duration, scope and geographic areas
applicable to the covenants contained in Paragraphs 6, 7 and 8 are fair,
reasonable and necessary, and do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the Company and
its subsidiaries and affiliates and the business goodwill thereof, (ii) that
adequate compensation has been received by Executive for such obligations, and
(iii) that these obligations do not prevent Executive and his affiliates from
conducting his or their remaining personal or business interests. If any
provision of Paragraphs 6, 7 or 8 is held to be illegal, invalid or
unenforceable under present or future laws effective during the Non-Competition
Period or the other time periods covered by such Paragraphs, in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
a provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and

11



--------------------------------------------------------------------------------



 



      enforceable, but no such added provision shall be broader or result in a
greater limitation of the activities of Executive or his affiliates than is
provided in Paragraphs 6, 7 or 8 on the date hereof. If the automatic
reformation provision contained in this Paragraph for any reason fails or is
held to be illegal, invalid or unenforceable, the parties request that the
applicable court or governmental entity, as the case may be, making such
determination interpret, alter, amend and modify the terms of Paragraphs 6, 7 or
8 to include as much of the scope, time period and geographic area specified
therein as may be possible without rendering any provision of those Paragraphs
illegal, invalid or unenforceable, but no such modified term shall be broader or
result in a greater limitation of the activities of Executive and his affiliates
than is provided in Paragraphs 6, 7 or 8 on the date hereof.

  10.   Future cooperation and support.

  a.   Business issues. Through June 30, 2006, Executive shall, without
additional compensation, assist the Company’s Board of Directors and management
team in the orderly transition of his duties to his successor and make himself
reasonably available to support the Company, its subsidiaries and affiliates, in
regard to their future administrative items and general business issues related
to Executive’s actual responsibilities, actions or knowledge during the tenure
of his employment with the Company. Executive’s continuing status as an employee
of the Company notwithstanding, Executive shall have no obligation to the
Company other than those stated in this Paragraph 10(a) or Paragraph 1 or stated
elsewhere in this Agreement. Nothing herein will require Executive to expend
time needed by him in the formation or management of new business ventures by
him including a private equity fund.     b.   Legal actions. Executive shall
cooperate fully with the Company in its prosecution or defense of, or
participation in, any administrative, judicial or other proceeding arising from
any charge, complaint or other legal action, which has been or may be filed that
relates to matters for which Executive was responsible or had material knowledge
during his service as an employee of the Company. Executive shall reasonably
cooperate with the designated representatives of the Company, its affiliates and
successors, in providing accurate and complete information to such
representatives related to such past, present or future administrative, judicial
or other actions in which the Company or any of its owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, subsidiaries, affiliates (and agents, directors,
officers, employees, representatives and attorneys of such subsidiaries and
affiliates) and all persons acting by, through, under or in concert with any of
them is a party. Such cooperation shall include, but not be limited to, meeting
with the designated representatives of the Company or its affiliates and
subsidiaries upon reasonable notice at reasonable times and locations and
providing accurate and complete information and testimony related to Executive’s
employment with the Company to such representatives. The Company shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by Executive in
connection with such matters, and after June

12



--------------------------------------------------------------------------------



 



      30, 2006 the Company will compensate Executive for time expended by
Executive on such matters at a commercially reasonable rate for such time, not
to be less than $500 per hour.     c.   Indemnification and Insurance. The
Indemnification Agreement, dated May 24, 1994, between ACS Investors, Inc. and
Executive shall terminate as of September 29, 2005 except as to accrued rights
thereunder for circumstances in existence through such date, which rights shall
survive such termination. In addition, all other accrued indemnification rights
applicable to Executive for circumstances in existence through September 29,
2005 pursuant to the charter, bylaws, insurance policies or similar arrangements
of the Company or its subsidiaries shall survive Executive’s resignation as an
officer and director of the Company and its subsidiaries. The Company agrees,
with respect to any continuation, modification or replacement of its existing
director and officer indemnification policy, which actions shall be within the
sole discretion of the Company, to use its best efforts to provide for coverage
for all former directors and officers of the Company, including Executive, on
the same basis as coverage is provided for any then current directors and
officers of the Company.

11.   Release and Covenant Not to Sue. As a further material inducement to the
Company to enter into this Agreement, Executive, on his behalf and on behalf of
his affiliates, heirs, successors and assigns, hereby irrevocably and
unconditionally releases, acquits and forever discharges and covenants not to
sue the Company and each of the Company’s owners, stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such subsidiaries and affiliates) and all
persons acting by, through, under or in concert with any of them (collectively
the “Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown (individually “Claim” or collectively “Claims”),
which Executive now has, owns, or holds, or which Executive at any time
heretofore had, owned or held, against any of the Releasees, including, but not
limited to, (a) all Claims of Age Discrimination under the Age Discrimination in
Employment Act of 1967 or any similar state statute; (b) all Claims under the
Executive Retirement Income Security Act of 1974; (c) all employment or
discrimination Claims under the statutes of the State of Texas or any other
state; (d) all Claims of unlawful discrimination based on age, sex, race,
religion, national origin, handicap, disability, equal pay or any other basis;
(e) all Claims of wrongful discharge, retaliation, breach of any implied or
express employment contract, negligent or intentional infliction of emotional
distress, libel, defamation, breach of privacy, fraud, and breach of any implied
covenant of good faith and fair dealing; and (f) all Claims related to
Executive’s employment with the Company, including, but not limited to, all
Claims related to unpaid wages, salary, overtime compensation, bonuses,
severance pay, vacation pay, or other compensation or benefits arising out of
Executive’s employment with the Company. Executive covenants and agrees not to
bring any judicial action against any of the Releasees

13



--------------------------------------------------------------------------------



 



    with respect to any such Claim or Claims and warrants that no such Claim or
Claims have been filed.       By signing this Agreement, however, Executive is
not waiving any rights or claims arising after the date on which this Agreement
is executed. Nothing in this Paragraph is intended to release the Company from
its obligations to make payments to the Executive as contemplated by this
Agreement, or to affect the Executive’s rights as contemplated by this
Agreement.       The Company, on behalf of itself and its subsidiaries and
anyone claiming through it or them, including any Releasees, irrevocably and
unconditionally releases, acquits and forever discharges and covenants not to
sue Executive, his heirs, personal representatives, attorneys, agents,
successors and assigns (collectively the “Executive Releasees”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, actions, damages causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, which the Company or any
of its subsidiaries or any Releasees now has, owns or holds, or which the
Company or any of its subsidiaries or any Releasees heretofore had, owned or
held against Executive or any of the Executive Releasees. Further, the Company,
on behalf of itself and its subsidiaries and the Releasees, agrees to not bring
any legal action, either civil or criminal, against Executive or any of the
Executive Releasees for any claim waived and released under this Agreement and
the Company represents and warrants that no such Claim has been filed to date.  
    By signing this Agreement, however, the Company is not waiving any rights or
claims arising after the date on which this Agreement is executed. Nothing in
this Paragraph is intended to release Executive from his obligations
contemplated by this Agreement, or to affect the Company’s rights as
contemplated by this Agreement.   12.   Representations of Executive. Executive
represents and agrees (a) that he was advised by the Company in writing by this
Agreement to consult with an attorney of his choice prior to signing this
Agreement and that the Company has given him an option, if he so chooses, to
consider whether to execute this Agreement for no less than 21 days, and has
elected of his own volition, as evidenced by his execution of this Agreement,
not to consider this Agreement for the entirety of such period; (b) that he
would not be entitled to the compensation set forth in Paragraph 2 hereof but
for the terms of this Agreement; (c) that he has consulted or has had sufficient
opportunity to discuss with any person, including an attorney of his choice, all
provisions of this Agreement, that he has carefully read and further understands
same, that he is competent to execute this Agreement, and that he is entering
same voluntarily without reliance upon any statement or representation of the
Releasees or their representatives, concerning the nature and extent of the
damages and/or legal liability therefore; (d) that he has not heretofore
assigned or transferred, or purposed to assign or transfer, to any person or
entity, any Claim or any portion thereof or interest therein; and (e) that in
executing this Agreement, he does not rely and has not relied upon any
representation or statement made by any

14



--------------------------------------------------------------------------------



 



  of the Releasees or by any of the Releasees’ agents, representatives or
attorneys with regard to the subject matter, basis or effect of this Agreement
or otherwise.       Executive shall indemnify and hold each and all of the
Releasees harmless from and against any and all loss, cost, damage, or expense,
including, without limitation, attorneys’ fees, incurred by the Releasees, or
any of them, arising out of any breach of this Agreement by Executive or the
fact that any representation made by Executive was false when made. The Company
shall indemnify and hold Executive and the Executive Releasees harmless from and
against any and all loss, cost, damage or expense, including, without
limitation, attorneys’ fees, incurred by Executive or any of the Executive
Releasees arising out of any breach of this Agreement by the Company or the fact
that any representation by the Company was false when made.   13.  
Non-Disparagement Covenants. Executive will refrain from making any disparaging
remarks concerning the Company or any of its subsidiaries or affiliates, or
their past and present respective officers, directors, or clients. Similarly,
the Company will refrain from making disparaging remarks concerning Executive or
his family.   14.   Revocation. Except for the resignation provisions specified
in Paragraph 2, which shall become effective immediately upon the execution of
this Agreement by Executive, it is expressly agreed that for seven days
following the execution of this Agreement by Executive, Executive may revoke
this Agreement; it is further expressly agreed by the parties that this
Agreement, other than the resignation provisions specified in Paragraph 2, which
shall be deemed effective and enforceable as of the date first set forth above,
shall not become effective or enforceable until the seven day revocation period
described above has expired, after which the entirety of this Agreement shall be
deemed effective and enforceable.   15.   Severance Agreement. It is expressly
agreed that the Severance Agreement, dated August 6, 1997, as amended by
Amendment No. 1 to Severance Agreement, dated February 2, 2005, between the
Company and Executive will continue to be effective until the expiration of the
seven day revocation period described in Paragraph 14, at which time such
agreement, as so amended, shall terminate and be of no further force and effect.
  16.   Miscellaneous. It is the parties’ intention that all provisions of this
Agreement be enforced to the fullest extent permitted by law. If, however, any
provision of this Agreement is held to be illegal or unenforceable, such
provision shall be severable and the remaining provisions of this Agreement
shall remain in full force and effect. No presumption or rule of construction
shall be utilized as a result of the identity of the party drafting this
Agreement. This Agreement contains the entire understanding and agreement
between the Company and Executive with respect to the subject matter of this
Agreement and supersedes all prior oral or written agreements between the
parties with respect to that subject matter. The terms and conditions of the
Agreement shall not be amended except by written agreement signed by both
parties. The prevailing party in any legal proceeding brought in relation to
this Agreement shall be entitled to recover from the other party reasonable
attorney’s fees and costs

15



--------------------------------------------------------------------------------



 



incidental to such proceeding. This agreement shall be governed by, interpreted,
construed and enforced in accordance with the law of the State of Texas, without
reference to the principles of conflict of laws. Suit under this-Agreement may
only be brought in a court of competent jurisdiction in Dallas County, Texas.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first set forth above.

              AFFILIATED COMPUTER SERVICES, INC.
 
       
 
  By:   /S/ William L. Deckelman, Jr.
 
       
 
  Name:   William L. Deckelman, Jr.
 
  Title:   Executive Vice President
 
            /S/ Jeffrey A. Rich     Jeffrey A. Rich

17